Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/999,341 has claims 1-36 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No.  62/894,062. The priority filing date of this application is August 30, 2019.

Abstract
The abstract of the disclosure is objected due to use of legal phraseology. Note that in abstract, the form and legal phraseology often used in patent claims, such as “said,” should be avoided… See MPEP § 608.01(b).  The applicant has used the term “said” four times in the abstract. Appropriate correction is required.





Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)  As per claims 1, 2, 14 and 25, it is uncertain what the term “candidate inversely distorted input geometry” stands for-especially the meaning of the term inversely distorted is not clear and subject to interpretation since the specification is devoid of specific guideline. For the purpose of examination, examiner will interpret the term “inversely distorted” as “warped”. 
ii)  As per claims 1 and 25, the claims recite- “evaluating in the processor, whether said simulated object sufficiently corresponds to the desired geometry for said physical object”. It is not clear from the claim recitation what the term sufficiently corresponds to implies. Is it some threshold or something else. Also it is not clear the purpose of the evaluation and how it is evaluated (whether it is a comparison and the basis of the comparison). Appropriate elaboration and clarification is required.
iii) As per claims 3 and 14, the claimed  step (the last step in case of claim 14) appears to stating that  the produced physical object have reduced distortion compared to the simulated object? what is the basis of this comparison? Is it based upon any threshold” Also the claim seems to suggest less distortion compared to 2nd simulated object based on the same dual cure resin and by the same dual cure additive manufacturing process with said first input geometry.  why the 2nd simulated object should be different from the original (1st) simulated model which is based on the same dual cure resin and the same dual cure additive manufacturing process - making the meaning of the limitation and overall meaning of the claim ambiguous. Appropriate correction is required. 
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 1, 4-25, 27-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball et al. hereafter Ball (Patent No.: US 11,312,066 B2).

	Regarding Claim 1, Ball discloses a method of making a physical object having a desired geometry from a dual cure resin by a dual cure additive manufacturing process (Ball: abstract), the method comprising:
(a) entering into a processor a first input geometry for the physical object, the first input geometry corresponding to a desired geometry for said physical object (Ball: Figure 1-item 10; column 11 lines 15-17:  Data File for 3D Object in Final Shape);
(b) modifying in the processor the first input geometry to a candidate inversely distorted input geometry for the physical object (Ball: Figure 1-item 11; column 11 lines 17-19:  from which data for a warped intermediate object to be produced by additive manufacturing is generated
11);
(c) generating a simulated object from the candidate inversely distorted input geometry with a Multiphysics model simulation of said additive manufacturing process, the simulated object including distortions towards the desired geometry arising from the additive manufacturing process (Ball: Figure 1-item 12; column 11 lines 19-20:  which is in turn utilized to drive an additive manufacturing apparatus to produce a warped object 12; column 12 lines 58-64: Deformation may be based on any suitable input, such as one surface to be deformed (e.g., deform one surface to a flat planar surface), properties of the intermediate object to be produced in deformed form (e.g., viscosity, Young's modulus, Poisson's ratio), etc., by any suitable computational technique such as finite element analysis (i.e. Multiphysics model simulation) ); and
(d) evaluating whether said simulated object sufficiently corresponds to the desired geometry for said physical object (Ball: column 11 lines 26-35: The curing form may be in any suitable configuration, including cradles, presses, plates (two or more) or combinations thereof, depending on what is most suited to the shape to be imparted to the intermediate to produce the final object (e.g., substantial flattening of the intermediate to produce the final object, substantial curling of the intermediate to produce the final object, combinations thereof, etc.)(i.e. evaluating whether the simulated object correspond to the desired geometry)) .

Regarding claims 14 and 25, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 4, Ball further discloses the method of Claim 1, wherein said distortions in said simulated object include distortion arising from stress variations and/or temperature variations during stereolithographic production of said intermediate object during said additive manufacturing process (Ball: column 7 lines 1-5: Upper Critical Solution Temperature (UCST); column 15 lines 1-15).

Regarding claims 15 and 27, the claims recite the same substantive limitations as claim 4 and are rejected using the same teachings.

Regarding Claim 5, Ball further discloses the method of Claim 1, wherein said distortions in said simulated object include distortions arising from mass loss shrinkage, sagging, stress variations, temperature variations, and/or stress relaxation during cleaning of a stereolithographically produced intermediate object during said additive manufacturing process (wherein said cleaning comprises washing, centrifugal separation (or "spin" cleaning), wiping or blowing, etc., including combinations thereof) (Ball: column 12 line 64-column 13 line 2: original object sized to account for shrinkage or compression; column 13 lines 49-59: After the intermediate object is formed, it is optionally washed).

Regarding claims 16 and 28, the claims recite the same substantive limitations as claim 5 and are rejected using the same teachings.

Regarding Claim 6, Ball further discloses the method of Claim 1, wherein said distortions in said simulated object include distortions arising from mass loss shrinkage, sagging, and/or stress relaxation during baking of a stereolithographically produced intermediate object during said additive manufacturing process (Ball: column 2 lines 21-26: The warped intermediate is then placed in the template carrier for baking to impart the (typically more curved) finished shape to the product; column 12 line 64-column 13 line 2: original object sized to account for shrinkage or compression).

Regarding claims 17 and 29, the claims recite the same substantive limitations as claim 6 and are rejected using the same teachings.

Regarding Claim 7, Ball further discloses the method of Claim 1, wherein the Multi physics model simulation comprises a discretized Multiphysics model simulation (Ball: column 12 lines 58-64: Deformation may be based on any suitable input, such as one surface to be deformed (e.g., deform one surface to a flat planar surface), properties of the intermediate object to be produced in deformed form (e.g., viscosity, Young's modulus, Poisson's ratio), etc., by any suitable computational technique such as finite element analysis (i.e. discretized Multiphysics model simulation)).

Regarding claims 18 and 30, the claims recite the same substantive limitations as claim 7 and are rejected using the same teachings.

Regarding Claim 8, Ball further discloses the method of Claim 7, wherein said discretized Multiphysics model simulation comprises a finite element analysis, finite volume analysis, or finite difference analysis Multiphysics model simulation (Ball: column 12 lines 58-64: Deformation may be based on any suitable input, such as one surface to be deformed (e.g., deform one surface to a flat planar surface), properties of the intermediate object to be produced in deformed form (e.g., viscosity, Young's modulus, Poisson's ratio), etc., by any suitable computational technique such as finite element analysis).

Regarding claims 19 and 31, the claims recite the same substantive limitations as claim 8 and are rejected using the same teachings.

Regarding Claim 9, Ball further discloses the method of Claim 1, wherein said dual cure resin comprises (i) a light polymerizable first component (Ball: column 5 lines 56-59: Light-polymerizable monomers and/or prepolymers. Sometimes also referred to as "Part A" of the resin, these are monomers and/or prepolymers that can be polymerized by exposure to actinic radiation or light), and (ii) a second solidifiable component that is different from said first component (Ball: column 6 lines 10-12: a second reactive resin component, termed "Part B," can solidify during a second step).

Regarding claims 20 and 32, the claims recite the same substantive limitations as claim 9 and are rejected using the same teachings.

Regarding Claim 10, Ball further discloses the method of Claim 9, wherein: said second component comprises precursors to a polyurethane, polyurea, or copolymer thereof, a silicone resin, an epoxy resin, a cyanate ester resin, or a natural rubber (Ball: column 6 lines 29-56).

Regarding claims 21 and 33, the claims recite the same substantive limitations as claim 10 and are rejected using the same teachings.

Regarding Claim 11, Ball further discloses the method of Claim 9, wherein said physical object comprises a polymer blend, interpenetrating polymer network, semi-interpenetrating polymer network, or sequential interpenetrating polymer network formed from said first component and said second component (Ball: column 6 lines 15-28: Sometimes also referred to as "Part B", these constituents may comprise, consist of or consist essentially of a mix of monomers and/or prepolymers that possess reactive end ……for dual cure resins, examples of methods used to solidify Part B include, but are not limited to, contacting the object or scaffold to heat, water or water vapor, light at a different wavelength than that at which Part A is cured, catalysts (with or without additional heat), evaporation of a solvent from the polymerizable liquid (e.g., using heat, vacuum, or a combination thereof), microwave irradiation, etc., including combinations thereof).

Regarding claims 22 and 34, the claims recite the same substantive limitations as claim 11 and are rejected using the same teachings.

Regarding Claim 12, Ball further discloses the method of Claim 1, wherein said dual cure additive manufacturing process comprises: (i) a light polymerization step; (ii) an optional cleaning step. and then (iii) a further curing step (Ball: column 3 lines 20-22: the producing step (a) comprises a light polymerization step, and/or the further curing step (d) is carried out by heating; column 13 lines 49-51: After the intermediate object is formed, it is optionally washed (e.g., with an organic solvent), optionally so dried (e.g., air dried) and/or rinsed (in any sequence)).

Regarding claims 23 and 35, the claims recite the same substantive limitations as claim 12 and are rejected using the same teachings.

Regarding Claim 13, Ball further discloses the method of Claim 1, wherein said first input geometry and said inversely distorted input geometry each comprise a three dimensional printable file format (Ball: column 13 lines 5-10: The internal structure definition is then converted into a boundary representation (BREP) format (D), such as an  .stl file format).

Regarding claims 24 and 36, the claims recite the same substantive limitations as claim 13 and are rejected using the same teachings. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROLLAND et al. (Pub.  No. US 20180264719 A1) describes a method of forming a dual cure three-dimensional object by additive manufacturing may be carried out by mixing a first precursor liquid and a second precursor liquid to produce a polymerizable liquid comprising a mixture of (i) a light polymerizable liquid first component, and (ii) a second solidifiable component (e.g., a second reactive component) that is different from the first component.
ROLLAND et al. (Pub.  No. US 20180370125 A1)  concerns materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, and objects so produced.
Arndt et al. (Patent No. US 10,316,213 B1) relates generally to curable resins, in particular dual-cure resins, and related methods for use in an additive fabrication ( e.g., 3-dimensional printing) device.
Türeyen et al.  (Development of an Iterative Learning Controller for Polymer based Micro-Stereolithography Prototyping Systems, AACC, 2016, pp 852-857) teaches a three dimensional error based learning scheme is presented to improve the time varying process parameters of the system so that the dimensional accuracy of the product is improved.
Pinschmidt et al. (Patent No. US 11,241,822 B2) presents a resin product useful for the production of three-dimensional objects by additive manufacturing, and methods using the same. The resin may include a reactive blocked prepolymer comprising a prepolymer blocked with reactive blocking groups; a polyol; a photoinitiator; and at least one organometallic catalyst.
Rolland et al. (Patent No. US 9,598,606 B2) defines a method of forming a three-dimensional object of polyurethane, polyurea, or copolymer thereof is carried out by providing a carrier and an optically transparent member having a build surface.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146